Rori.nson, J.,
delivered the opinion of the Court.
The question in this appeal is whether the Circuit Court for Anne Arundel County, has jurisdiction to decide a contest in regard to the election of sheriff for that county. The question is a plain one, and to our minds free of difficulty.
The Constitution of 1851, directed that the Legislature should make provision for all cases of contested election not provided for by that instrument.
In pursuance of this provision of the Constitution, the Act of 1853, oh. 244, now secs. 53 and 54, Art. 35 of the Code, provided “that such cases of contested election should be decided by the Judges of the several Circuit Courts, each in his respective circuit, and by the Superior Court of Baltimore City, in the City of Baltimore,” and that each J udge of the Circuit Court and of the Superior Court, should adopt such mode of proceeding, and “prescribe such rules for taking testimony and adjudging costs as to him shall seem most satisfactory and least expensive.”
*202It was not the purpose of the Legislature as was argued by the appellant, to create a separate and independent tribunal for the purpose of deciding election contests; but to confer upon an already existing judicial tribunal, special and exclusive jtvrisdiction in such cases. When the Act of 1853 was passed, there was only one Judge for each circuit, and the jurisdiction conferred was upon the several Circuit Courts over which the circuit Judges presided. This is obvious- from the provision in regard to the Superior Court of Baltimore City.
Nor is there any force in the argument, that the provision of the Act of 1853 authorizing the Judges of the Circuit Court to prescribe the manner and mode of proceeding in such cases, is a delegation of legislative power. Independent altogether of the power incident and belonging to Courts of record over such matters, the Legislature in providing a tribunal to hear and decide election contests in pursuance of the provisions of the Constitution, had the right unquestionably to clothe such tribunal, with the power to prescribe the mode and manner of its proceedings. \
Under the Constitution of 1861, secs. 53 and 54, of Art. 35 of the Code are still in force, and we are of opinion, therefore, that the Circuit Coxirt from which this appeal is taken, has jurisdiction to hear and decide the contest in regard to the election of sheriff.
If upon the hearing of the contest, the Circuit Court shall be of opinion that one of the contestants has been legally elected, it will be so adjudged, and such party will be declared entitled to the office.
On the other, hand, if from fraud or any other circumstances, the Court shall be unable to determine in favor of the election of either of the contestants, and shall be of opinion that there has been no legal election of sheriff, it will be the duty of said Court to certify its decision to the Governor, in order that the vacancy in said office may *203Be filled in pursuance of tie Constitution and laws of this State.
(Decided 22nd March, 1882.)

Order affirmed, and, bill dismissed.